Barrows, J.
The respondent admits by his demurrer that he, not being authorized to sell intoxicating liquors in Portland, kept and deposited such liquors in a certain dwelling-house particularly described in the complaint, situated in said Portland, and occupied by the respondent, a part of it being used by him for the purpose of traffic, “and that said' liquors then and there were and *214now are intended for sale in this State by said Connelly in violation of law, against the peace,” &c. The respondent concedes that the complaint is in the form prescribed in R. S., c. 27, § 57, for this process, but he insists that it does not set forth all the elements necessary to constitute the offence; that he should have been charged with an “unlawful” keeping and depositing, and that his authority to sell is not sufficiently negatived in the complaint. The substance of the offence is the keeping or depositing of intoxicating liquors at some place in this State with intent that the same shall be sold within the State in violation of law. State v. Kaler, 56 Maine, 88. Every such keeping or depositing is unlawful, and it does not need the application of the epithet to demonstrate it.
The act is prohibited and made unlawful by R. S., c. 27, § 33. Whether an allegation that the liquors were unlawfully kept or deposited by the defendant would be sufficient, and equivalent to a charge that he kept or deposited them with intent to sell them in violation of law within the State, is not decided in State v. Learned, 47 Maine, 426, though it is said on p. 429 that ££perhaps it might be, inasmuch as the keeping could only be unlawful when accompanied by the intent to sell or aid in the selling.”
The fatal defect in Learned’s case was, that there was neither any allegation that the possession of the defendant was unlawful, nor that he had the intent which would make it so. Not so here. It is alleged, and this defendant admits that the liquors are intended tor sale in this State by him in violation of law.
And with this admission in the record, it becomes immaterial whether the defendant’s authority to sell was negatived or not, or in what manner, or to what extent it was negatived. One who had such authority would nevertheless commit the offence and incur the penalty if he kept or deposited the liquors with the intent to sell them within the State in violation of law.
The words in the complaint “said Oonnelly not being then and there authorized by law to sell said liquors within said Portland” might be omitted as surplusage, and still the Charge that the defendant kept liquors intending to sell them within this State *215in violation of law would remain, clearly set forth, embracing all the elements of the offence and constituting by force of the statute an “unlawful” keeping. Exceptions overruled.
Appleton, C. J., Walton, Dickerson, Yirgin and Peters, JJ., concurred.